837 F.2d 477
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Robert W. BRADFORD, Defendant-Appellant.
No. 87-6229.
United States Court of Appeals, Sixth Circuit.
Jan. 26, 1988.

Before MERRITT and RYAN, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
This court remanded this case to the district court on December 4, 1987, for a ruling on defendant's motion for an extension of time for filing the notice of appeal.  The district court concluded that the defendant's allegations of excusable neglect were without merit, and denied the motion for extension of time by its order filed on December 9, 1987.


2
It appears from the record that the judgment denying the Fed.R.Crim.P. 35 motion was entered on October 13, 1987.  The notice of appeal filed on November 4, 1987, was 12 days late.  Fed.R.App.P. 4(b).


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Fed.R.App.P. 4(b) is a mandatory and jurisdictional prerequisite which this court can neither waive nor extend.  United States v. Merrifield, 764 F.2d 436 (5th Cir.1985).  Fed.R.App.P. 26(b) specifically provides that this court cannot enlarge the time for filing a notice of appeal.


4
Accordingly, it is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.